       Case 4:15-cr-00019-BMM Document 131 Filed 09/29/20 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                 CR-15-19-GF-BMM-2
               Plaintiff,
      vs.

BRANDON LEE ROMERO,                                     ORDER

               Defendant.



      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on September 14, 2020. (Doc. 130.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Bad Old Man v. Arn, 474 U.S. 140,

153-52 (1986). This Court will review Judge Johnston’s Findings and

Recommendations, however, for clear error. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).
       Case 4:15-cr-00019-BMM Document 131 Filed 09/29/20 Page 2 of 3



      Judge Johnston conducted a revocation hearing on September 9, 2020. (Doc.

127.) The United States accused Romero of violating his conditions of supervised

release 1) by failing to complete his 60-day term at Connections Corrections; and

2) by using methamphetamine. (Doc. 124).

      At the revocation hearing, Romero admitted that he had violated the

conditions of his supervised release 1) by failing to complete his 60-day term at

Connections Corrections; and 2) by using methamphetamine. (Doc. 127.) Judge

Johnston found that the violations Romero admitted proved to be serious and

warranted revocation, and recommended that Romero receive a custodial sentence

of 6 months with 6 months of supervised release to follow. Romero should

participate in an outpatient drug treatment program while he is on supervised

release. Romero was advised of the 14 day objection period and his right to

allocute before the undersigned. (Doc. 127.)

      The violations prove serious and warrant revocation of Romero’s supervised

release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 130) are ADOPTED IN FULL.

       IT IS FURTHER ORDERED that Defendant Brandon Lee Romero be

sentenced to 6 months with 6 supervised release to follow. Romero should
           Case 4:15-cr-00019-BMM Document 131 Filed 09/29/20 Page 3 of 3



participate in an outpatient drug treatment program while he is on supervised

release.

      DATED this 29th day of September, 2020.
